Citation Nr: 1206391	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) to include as secondary to service-connected diabetes mellitus (DM). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from November 1968 to November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2010, the Board remanded the claim for additional development.  
The Board is satisfied that there was substantial compliance with its remand directives to the extent possible by the RO.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

ED was not manifest in service nor is it related to service, and the medical evidence of record does not support a finding that the Veteran's ED is proximately due to, a result of, or aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for ED, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.10 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter concerning direct service connection.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A second letter was sent in June 2010 which addressed secondary service connection.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained private medical records.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  The Board found that the VA opinion was inadequate and another was requested.  However, the Veteran failed to report for the rescheduled examination without good cause and he did not request to be rescheduled.  The duty to assist is not a one-way street.  The Veteran failed to report and he was advised of the importance of reporting for the examination.  As such the Board will proceed with a decision based on the evidence of record.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).  Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran seeks service connection for erectile dysfunction to include as secondary to his service-connected diabetes mellitus.  The Veteran's service treatment records are negative for any complaint, diagnosis or treatment for any erectile dysfunction.  Private treatment records submitted by the Veteran show no treatment for erectile dysfunction.  

The Veteran was examined by VA in May 2007.  The claims file was reviewed.  The diagnosis was, erectile dysfunction without loss of creative organ.  The examiner found that the Veteran had genitourinary symptoms relating to diabetes, and indicated that this was erectile dysfunction.  He went on to state that contributing causes of erectile dysfunction were medication, vascular disease, and age.  Further he stated that the most likely etiology of erectile dysfunction was multifactorial.  The examiner did not specify the medication which is related to the erectile dysfunction.  Additionally, in the report, the examiner also reported that erectile dysfunction was not a complication of diabetes.  

The Veteran does not specifically contend that ED had its onset during his active service.  However as to direct service connection, the Board points out that there is no showing of ED in service or until many years after service in 2007.  While the evidence reveals that the Veteran currently suffers from ED, the evidence of record does not etiologically link this disability to his service or any incident therein.  As noted, service treatment records are silent regarding any complaints or findings for ED during service.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran has not reported that he had problems with ED since service. He reported on VA examination in May 2007 that ED had its onset ten years prior.  

On review of the evidence of record, the Veteran suffers from currently diagnosed ED, but the evidence is against finding that his ED is caused or aggravated by diabetes mellitus, type II or any medication taken for the diabetes.  The Veteran specifically contends that his ED is secondary to his service connected DM.  For purposes of establishing secondary service connection, there is a current disorder, and the Veteran has service connected DM.  However, despite his contentions, the evidence does not show and the Veteran has neither produced nor identified evidence showing that his service-connected DM either caused or aggravated the ED.  

As noted above, in June 2010 the Board remanded this claim to have the Veteran re-examined.  It was impressed upon him in the remand that it was important for him to respond to the examination that would be scheduled and that failure to report could result in the denial of his claim.  The case was remanded because the Board found that the opinion offered by the examiner was not sufficient for the Board to make a determination in this case. While the case was in remand status, the Veteran was notified that an examination was scheduled for him to be conducted on July 2, 2010.  Regrettably, the Veteran failed to report for the scheduled VA examination that was deemed necessary by the Board to make a determination in this claim.  He has not shown good cause for his failure to report for the scheduled examination, nor did he request that it be rescheduled.  Absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (The "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a). The Veteran has not satisfied his responsibilities in the development of his claim.

As such the Board must make a determination based on the evidence in the file.  The only pertinent evidence for consideration is the May 2007 examination report, which is not adequate.  The Board notes that the examination report contains contradictory medical findings.  The examiner reported that the Veteran had genitourinary symptoms relating to diabetes, and indicated that this was erectile dysfunction.  However, he went on to state that contributing causes of erectile dysfunction were medication, vascular disease, and age.  Further he stated that the most likely etiology of erectile dysfunction was multifactorial.  The examiner did not specify the medication which is related to the erectile dysfunction.  It is noted that among the medications that the Veteran has been prescribed is Avandia which is prescribed for diabetes mellitus.  Additionally, in the report, the examiner also reported that erectile dysfunction was not a complication of diabetes and that the erectile dysfunction was not worsened or increased by the Veteran's diabetes.  

Here there examination report is clearly inadequate; however the Veteran has failed to report for another examination in an effort by the Board to obtain evidence necessary to assist in substantiating his claim.  As such, based on the evidence in the file, the claim will be denied.  

The Board acknowledges the Veteran's belief that his erectile dysfunction is related to his service-connected diabetes.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  The Veteran's own assertions as to etiology of a disability have no probative value.  Without competent evidence of an association between the Veteran's erectile dysfunction and his service-connected diabetes mellitus service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus is denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus, type II, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


